   Case: 4:20-cr-00398-SRC Doc. #: 4 Filed: 08/06/20 Page: 1 of 3 PageID #: 7


                                 LINITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

UNITED STATES OF AMERICA.                                  )
                                                           )
                         Plaintifl.                        )
                                                           )
                                                           )       No.4:20 MJ 3241 NCC
                                                           )
DARRION BRIDGETT.                                          )
                                                           )
                         Defendant.                        )

                  MOTION POR PRETRTAL DETENTION AND I{EARING

        Comes now the United States of America, by and through its attomeys, Jeffrey B. Jensen,

United States Attomey for the Eastem District of Missouri, and Angie E. Danis, Assistant United

States Attomey    for said District, and moves this Court to order the defendant detained pending

trial, and further requests that a detention hearing be held at the time defendant's initial appearance

before the United States Magistrate Judge pursuant to Title 18, United States Code, Section 3141.

et. seq., and per current guidance from the Court.

       As for its grounds for detention, the govemment requests this Court to consider             the

following factors pursuant to Title 18, United States Code, Section 3142.

                            The Nature and Circumstances of the Offense

       3.       Title   18, United States Code, Section 3142(g) requires this Court to consider the

nature and characteristics ofthe ollense charged. The defendant is charged with being a felon in

possession   ofa firearm,   and has been on supervised release for less than six (6) weeks under cause

number 4: 19-CR-0053 1-HEA. Furthermore, the vehicle the defendant was riding in fled from the

police and struck another police vehicle during its flight. As a result, the first of the g 31a2(g)

factors weighs in favor oldetention.

                        The Weisht of the Evidence A sainst the Defendant
      Case: 4:20-cr-00398-SRC Doc. #: 4 Filed: 08/06/20 Page: 2 of 3 PageID #: 8


          4.     Section 3142(9)(2) requires this Court to consider the weight            of the evidence

against the defendant. The govemment submits that the evidence against the defendant is strong.

As described in the af-fidavit in support of the criminal complaint, three firearms. and rarious

ammunition.

                         The History and Characteristics of the Defendant

          5.     This Court should consider the defendant's past conduct. including his history

relating to drug or alcohol abuse, and criminal history. See 18 U.S.C. $ 3la2(gX2Xa).


                  The Nature and Seriousness of the Danger to the Community

          6.     The defendant possessed multiple loaded firearms and an extended magazine while

on supervised release. Furthermore, the defendant is an admitted member of the self{itled

"Murdaa Gang," which frequently boasts of the commission of acts of violence on social media.

The saf'ety of the community would be at risk were the defendant to be released on bond. See 18

u.s.c.    $ 31a2@)g).

                                                 Risk of Flieht

          7.     There a serious risk that the defendant       will flee because he has demonstrated that

he is not amenable to supervision. Less than six weeks after being placed on supervised release,

the defendant has been charged with an additional case.

                                                  Conclusion

          8.     The govemment submits that when considering all of the factors outlined in Title

1   8, United States Code, $   3I   a2(g), the factors weigh heavily in favor of detention. There is clear




                                                       2
       Case: 4:20-cr-00398-SRC Doc. #: 4 Filed: 08/06/20 Page: 3 of 3 PageID #: 9


ancl   convincins evidence that no condition or combination olconditions that will reasonabh, assure

the salety of any other person and the community

                                                       Itespectfully subn, itted.

                                                       JEFFREY B. JENSEN
                                                       United States Attomey


                                                       /s/ Angie E. Danis
                                                       ANGIE E. DANIS, #64805MO
                                                       Assistant United States Attomey
